Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gerald J. Holmes appeals the district court’s order denying his motion to modify his sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See United States v. Holmes, 586 F.Supp.2d 584 (D.S.C.2008). We dispense with oral argument because the facts and legal contentions are adequately presented *324in the materials before the court and argument would not aid the decisional process.

AFFIRMED.